DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of species in the reply filed on 4/4/22 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sherwen (GB 984,575) in view of Oshima (3,545,688).

	

Sherwen (GB 984,575) disclose(s):
Vibratory drum, figure(s) 1, 3078062; 
material(s), column(s) 1, line(s) 16; 
Tubular drum, 1-2 & 12;
Tubular drum longitudinal axis, going into/coming out of the plane of the paper at the centerline, figure(s) 2 and left to right equidistant between 14 & 15, figure(s) 1;
Tubular drum first end, mounting plate for 15;
Tubular drum second end, mounting plate for 14;
first  & second vibratory generators comprising motors each having eccentric weights 16;
frame 9 & 4;
a plurality of resilient elements 7-8;
Tubular drum wall, inner surface of 1.  

	Sherwen (GB 984,575) disclose(s) equidistant parallel & co-planer drum & vibratory generators forming a single line(s) through the drum center of mass.  Sherwen (GB 984,575) is/are silent regarding explicit reference(s) to imparting a circular motion to the material(s); even though that interpretation is entirely consistent the disclosure of Sherwen (GB 984,575).  Oshima (3,545,688) both depicts, arrows B, and explicitly reference(s), imparting a circular motion to the material(s); column(s) 2, line(s) 46 in a vibratory drum disposing material.  Oshima (3,545,688) further employs an entirely similar structure of parallel & co-planer drum & vibratory generators interposed by frame member(s); figure(s) 1.  
	With regard to claim(s) 2, 5-6, Sherwen (GB 984,575) is/are silent regarding a shaft constraining eccentric weight rotation.  The examiner would point out that such an arrangement is exceedingly common in employing vibrator prime movers.  None the less, Oshima (3,545,688) teach(es) eccentric weighted motors comprising a shaft, figure(s) 1, inner concentric circle, 14 & 15.  
	With further regard to claim(s) 5-6, the examiner comments that the distinction between a motor “comprising” versus “coupled to” a shaft is considered one of semantics.  
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Sherwen (GB 984,575) to provide/substitute a shaft for eccentric weights, & impart a circular motion to material in order to, if nothing else, have synchronous vibrational harmonics as taught by Oshima (3,545,688).  
	With regard to claim(s) 7, both Sherwen (GB 984,575) & Oshima (3,545,688) disclose(s) cylindrical drums comprising a circular cross-section wall.  
Conclusion
Claim(s) 8-20 are allowable.  
The following is an examiner’s statement of reasons for allowance:
With regard to claim(s) 8-20, a vibratory drum comprising first & second vibratory generators each comprising shafts mounting eccentric weights parallel to the drum axis interposed as recited by transverse frame member(s) with toroidal resilient member(s) arranged relative to the frame member(s) & drum, as recited, which imparts a circular motion to material, in the balance of the feature(s) & limitation(s) of claim(s) 8 & 15 were neither disclosed or suggested in the prior art.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A DILLON JR whose telephone number is (571)272-6913.  The examiner can normally be reached on Monday-Thursday; 8AM-6:30PM.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike McCullough can be reached on (571)272-7805.  The fax phone numbers for the organization where this application or proceeding is assigned are (703)305-7687 for regular communications and (703)308-0552 for After Final communications.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (703)308-1134.
/JOSEPH A DILLON JR/Primary Examiner, Art Unit 3653